t c summary opinion united_states tax_court leticia saenz petitioner v commissioner of internal revenue respondent docket no 15206-13s filed date david s hansen for petitioner bryan j dotson and sheila r pattison for respondent summary opinion nega judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the tax_year the only issue for decision is whether petitioner is entitled to claim her daughter mrs saenz and grandchild ds as qualifying children for purposes of the dependency_exemption deduction the earned_income_tax_credit and the additional_child_tax_credit on her return background some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference petitioner resided in texas when the petition was filed petitioner timely filed her federal_income_tax return as head_of_household and claimed dependency_exemption deductions for mrs saenz and ds the earned_income_tax_credit with respect to mrs saenz and ds and the additional_child_tax_credit with respect to ds it is the policy of this court not to identify minors by their names we refer to petitioner’s grandchild mrs saenz’ daughter by using her initials see rule a at trial the court granted petitioner’s motion to withdraw paragraph of the stipulation of facts the stipulation of facts was admitted into evidence with the exception of paragraph mrs saenz and ds resided with petitioner from date until date and petitioner supported both of them throughout this time for the remainder of mrs saenz and ds resided with michael nieto on date mrs saenz and mr nieto filed a joint income_tax return for the tax_year and attached a statement to the return representing that they were married on their joint_return they claimed a dependency_exemption deduction for ds and the earned_income_tax_credit with respect to ds over a year after mrs saenz filed her joint_return she signed a notarized document stating that she had never been married at trial mr nieto testified that he is currently married to mrs saenz and that he agreed to marry her when they signed their tax_return and decided to file jointly an affidavit signed by mrs saenz’s brother stated that mrs saenz left to go with her boyfriend in date mrs saenz did not appear at trial on the notice_of_deficiency mailed date respondent disallowed petitioner’s dependency_exemption deductions for mrs saenz and ds the earned_income_tax_credit with respect to mrs saenz and ds and the additional_child_tax_credit for ds respondent contends that mrs saenz was married in and that both she and her child ds were claimed on another return filed for that year discussion i burden_of_proof the commissioner’s determinations set forth in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving them erroneous rule a 290_us_111 petitioner does not contend that the burden_of_proof as to any factual issue should shift to respondent under sec_7491 ii qualifying_child under sec_152 petitioner’s entitlement to claim mrs saenz and ds as qualifying children for purposes of the sec_32 earned_income_tax_credit and claim ds as a qualifying_child for purposes of the sec_24 additional_child_tax_credit depends on whether mrs saenz and ds are qualifying children for purposes of sec_152 which relates to the dependency_exemption deduction because both credits define the term qualifying_child with reference to the definition of the same term as it appears in sec_152 see sec_24 sec_32 sec_151 we therefore examine the status of mrs saenz and ds as qualifying children under section sec_24 additionally requires the qualifying_child to be under the age of ds was under the age of at the close of c to determine petitioner’s entitlement to the credits and dependency_exemption deductions at issue sec_152 provides that a qualifying_child must be among other things the taxpayer’s child or a descendant of the taxpayer’s child in addition to other requirements which the parties agreed are satisfied a qualifying_child must be an individual who has not filed a joint_return with the individual’s spouse under sec_6013 for the same taxable_year for which the taxpayer is claiming the qualifying_child sec_152 petitioner argues that mrs saenz and ds are qualifying children because the former is petitioner’s child and the latter is petitioner’s grandchild furthermore petitioner argues that mrs saenz was not in a valid common_law marriage pursuant to the laws of the state of texas during and thus was unable to file a joint_return for that year therefore petitioner argues sec_152 does not prevent her from claiming mrs saenz and ds as qualifying children for purposes of the dependency_exemption deductions the earned_income_tax_credit and the additional_child_tax_credit on her return respondent’s sole contention is that petitioner was not entitled to these credits and the dependency_exemption deductions on her tax_return because mrs saenz and mr nieto were common_law married in as defined by the texas statute and filed a joint_return for the same year we apply the law of the state of texas to determine whether the relationship between mrs saenz and mr nieto was a legal and valid marriage during see nicholas v commissioner tcmemo_1991_393 schmidt v commissioner tcmemo_1981_38 the three elements of a common_law marriage in texas are the couple agreed to be married after the agreement they lived together as husband and wife and they represented to others that they are married see tex fam code ann sec_2 a west russell v russell s w 2d tex all three elements must coexist to establish a valid common_law marriage winfield v renfro s w 2d tex app while mrs saenz and mr nieto did reside together during we find that they were not married for this year as of date mrs saenz’s brother believed that mr nieto was her boyfriend furthermore mr nieto testified at trial that he and mrs saenz agreed to be married when they signed and filed their tax_return specifically he stated that if we filed jointly there according to the law or something we would be common-law married because mrs saenz and mr nieto jointly filed their tax_return in they did not agree to be married until the court finds therefore that mrs saenz was not married common_law or otherwise to mr nieto in because they were not married in mrs saenz did not file a joint_return with her spouse under sec_6013 and therefore does not fail the requirement in sec_152 therefore petitioner could claim mrs saenz as a qualifying_child for purposes of the dependency_exemption deduction and the earned_income_tax_credit on her tax_return ds meets the requirements under sec_152 to be both petitioner’s qualifying_child and mrs saenz’s qualifying_child she is petitioner’s grandchild and mrs saenz’s daughter she had the same principal_place_of_abode as petitioner and mrs saenz for more than one-half of she was a minor during she did not provide more than one-half of her own support in and she was not married and did not file a joint_return for see sec_152 a - e in these situations the tie-breaker rule under sec_152 provides that if an individual may be claimed as a qualifying_child by two or more taxpayers for a taxable_year such individual shall be treated as the qualifying_child of the taxpayer who is the parent of the individual sec_152 however sec_152 provides that if an individual is a dependent of a taxpayer for any taxable_year that individual shall be treated as having no dependents for that year even though both petitioner and mrs saenz claimed ds as a qualifying_child on their respective tax returns mrs saenz was barred from doing so because she was a dependent of petitioner for that year see sec_152 since petitioner is the only individual who can claim ds as a qualifying_child the tie- breaker rule in section c a does not apply therefore petitioner could claim ds as a qualifying_child for purposes of the dependency_exemption deduction the earned_income_tax_credit and the additional_child_tax_credit for the tax_year see sec_152 sec_24 sec_32 accordingly petitioner is entitled to the dependency_exemption deductions the earned_income tax_credits and the additional_child_tax_credit claimed on her tax_return to reflect the foregoing decision will be entered for petitioner
